TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00336-CR


Gary Allen Dunn, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 64750, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Gary Allen Dunn was convicted on a plea of guilty to driving while intoxicated.
Sentence was assessed at nineteen years in prison.  The trial court has certified that this is a
plea bargain case and that Dunn has no right of appeal.  The trial court also certified that Dunn
waived his right to appeal.  Accordingly, we are required to dismiss this appeal.  See Tex. R. App.
P. 25.2(a)(2), (d).  This appeal and all motions pending in it are dismissed.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed
Filed:   August 3, 2010
Do Not Publish